


Exhibit 10.1






AMENDMENT NO. 3 TO MANAGEMENT SERVICES AGREEMENT
BETWEEN LIFE SCIENCES RESEARCH LIMITED AND
FOCUSED HEALTHCARE PARTNERS


This Amendment No. 3, dated as of June 3, 2009 (the “Amendment”), to that
certain Service Agreement, dated as of August 7, 1998 and amended as of January
26, 2000 and April 15, 2002, between Life Sciences Research Limited (the
“Company”) and Focused Healthcare Partners (the “Consultant”) (the
“Agreement”).  Capitalized terms used by not defined herein shall have the
meanings ascribed to them in the Agreement.


In consideration of the promises and mutual covenants set forth herein and in
the Agreement, the parties hereto agree as follows:


1.
The fee of the Consultant set forth in Section 5(1) of the Agreement shall be
amended by deleting the words “£150,000 per annum” and replacing them with the
words “£370,000 per annum.”



2.           The first paragraph of Section 18 is amended in its entirety to
read as follows:


“If within twelve months following a Change of Control of Parent the Agreement
is terminated by the Company without Cause or the Consultant gives notice of
termination for Good Reason, then within 30 days after such termination or
resignation the Company shall make a lump sum payment in cash to Consultant in
an amount equal to (i) 2.99 times the Consultant’s then current annualized
consulting fee plus (ii) 2.99 times any additional compensation (such as bonus
or incentive compensation) earned by Executive or Consultant during the 12
months prior to such termination or resignation; provided, that, with respect to
any distribution to the Consultant pursuant to the Company’s 2007 Long Term
Incentive Plan (“LTIP”) during the 12 months prior to such termination or
resignation, only one-third (1/3) of such LTIP distribution shall be considered
‘additional compensation’ for purposes of calculating the Consultant’s payment
hereunder.”


3.
A new Section 19 is added to the Agreement as follows:



“In the event that any payments or benefits received or to be received by the
Executive in connection with the Executive’s employment with the Company (or
termination thereof or otherwise) would subject the Executive to the excise tax
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Excise Tax”), and if the net-after-tax amount (taking into account all
applicable taxes payable by the Executive, including without limitation any
Excise Tax) that the Executive would receive with respect to such payments or
benefits does not exceed the net-after tax amount the Executive would receive if
the amount of such payments and benefits were reduced to the maximum amount
which could otherwise be payable to the Executive without the imposition of the
Excise Tax, then, only to the extent necessary to eliminate the imposition of
the Excise Tax, such payments and benefits shall be so reduced in the following
order (i) cash payments and benefits shall first be reduced (if necessary, to
zero) and (ii) all other non-cash payments and benefits shall next be reduced.”


4.
Except as specifically set forth and changed herein, the Agreement is reaffirmed
and remains unchanged.



 
The parties hereto have executed and delivered this amendment as of the date
first above written.



LIFE SCIENCES RESEARCH LIMITED




By:  ____________________________
Name:
Title:




FOCUSED HEALTHCARE PARTNERS






By:  ____________________________
Name:
Title:


